                           IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO

DUANE STONESTREET,

         Plaintiff,

         vs.                                                                     Civ. No. 19-230 KK

ANDREW SAUL, Commissioner
of the Social Security Administration,

         Defendant.

                              MEMORANDUM OPINION AND ORDER1

         THIS MATTER is before the Court on Plaintiff Duane Stonestreet’s (“Mr. Stonestreet”)

Motion to Reverse and Remand for Rehearing with Supporting Memorandum (Doc. 21)

(“Motion”), filed September 9, 2019, seeking review of the unfavorable decision of Defendant

Andrew Saul, Commissioner of the Social Security Administration (“Commissioner”), on Mr.

Stonestreet’s claim for Title XVI supplemental security income under 42 U.S.C. §§ 405(g) and

1383(c)(3). The Commissioner filed a response in opposition to the Motion on December 13, 2019

(Doc. 27), and Mr. Stonestreet filed a reply in support of the Motion on December 30, 2019. (Doc.

28.) Having meticulously reviewed the entire record and the applicable law and being otherwise

fully advised in the premises, the Court FINDS that Mr. Stonestreet’s Motion is well taken and

should be GRANTED.

                                         I.       Background

A.       Procedural History

         In December 2014, Mr. Stonestreet filed an application with the Social Security

Administration (“SSA”) for supplemental security income (“SSI”). (Administrative Record


1
  Pursuant to 28 U.S.C. § 636(c) and Federal Rule of Civil Procedure 73, the parties have consented to the undersigned
to conduct dispositive proceedings and order the entry of final judgment in this case. (Doc. 9.)
(“AR”) 094.) He alleged a disability onset date of August 12, 2014 due to a back injury and severe

depression. (AR 082.) Disability Determination Services (“DDS”) determined that Mr. Stonestreet

was not disabled both initially (AR 111) and on reconsideration (AR 120). Mr. Stonestreet

requested a hearing with an Administrative Law Judge (“ALJ”) on the merits of his application.

(AR 126.)

        ALJ Ann Farris held a hearing on August 3, 2017. (AR 042-81.) Mr. Stonestreet, his

mother, and Vocational Expert Tammie Donaldson testified. (Id.) The ALJ issued an unfavorable

decision on February 16, 2018. (AR 014-36.) The Appeals Council denied Mr. Stonestreet’s

request for review on January 16, 2019 (AR 001-4), making the ALJ’s decision the final decision

of the Commissioner from which Mr. Stonestreet appeals. See Doyal v. Barnhart, 331 F.3d 758,

759 (10th Cir. 2003).

B.      Mr. Stonestreet’s Background and Mental Health History2

        Mr. Stonestreet is a thirty-six-year-old man who completed high school through the tenth

grade and obtained a general equivalency degree, or GED, in 2000. (AR 219, 516.) He has

principally worked as a construction laborer, warehouse dock worker, and bundler operator in a

factory. (AR 049-52, 219.) In 2007, Mr. Stonestreet broke his back while doing construction work,

after which he was laid off and had no significant reported income for nearly three years. (AR 061-

62, 203-204.) Following his back injury, Mr. Stonestreet experienced a “second occurrence” of

depression, the first having occurred when he was fifteen years old following his parents’ divorce.

(AR 503.) Mr. Stonestreet resumed work in 2011, working at a food pantry, and briefly worked




2
  Although Mr. Stonestreet alleged disability due to physical as well as mental impairments, he challenges no aspect
of the ALJ’s decision regarding his physical impairments; therefore, the Court focuses its discussion on the evidence
related to Mr. Stonestreet’s mental impairments.

                                                         2
part time as a dishwasher at Hooter’s in 2012 but was fired in March of that year for missing too

much work. (AR 049, 067, 203-204, 342.)

        Also in 2012, Mr. Stonestreet’s marriage of ten years—which produced two children, then

in elementary school—ended in divorce.3 (AR 342, 567; see AR 432, 503 (indicating ages of

children).) He lost his home, received a second DUI, and, in August, was hospitalized after he

attempted suicide via intentional overdose of his blood pressure medication. (AR 503, 535.) He

reported to one mental health provider that “[s]ince 2012, he feels low and depressed most of the

time, has frequent nightmares, has low appetite and has to force himself to eat, . . . often feels

angry and irritable, but tries hard not to act out on these feelings[,] . . . [and] frequently withdraws

from friends and family[.]” (AR 567.)

        In 2014, Mr. Stonestreet began receiving mental health services at St. Martin’s Hospitality

Center after being referred through the Specialty Courts program. (AR 501-503, 521.) He was

diagnosed with major depressive disorder (recurrent and severe with melancholic features) and

post-traumatic stress disorder (“PTSD”) (AR 503, 509-11), and was prescribed hydroxyzine to

treat his anxiety, mirtazapine to treat his depression, and prazosin to treat his nightmares. (AR 295,

425, 450.) In July 2015, Mr. Stonestreet’s primary care physician, Anthony Fleg, M.D., took over

his medication management after Mr. Stonestreet was discharged from St. Martin’s. (AR 424-47,

521.)

        In his treatment notes from Mr. Stonestreet’s March 24, 2016 visit, Dr. Fleg described Mr.

Stonestreet’s behavioral health symptoms as “stable over [the] last year” and noted that Mr.

Stonestreet “has not taken meds in the past months.” (AR 551.) However, in late April 2016, Mr.

Stonestreet was hospitalized following another suicide attempt, which was “precipitated by a


3
  There is some discrepancy in the record regarding when the divorce was finalized. One record notes that Mr.
Stonestreet reported that he was divorced in December 2011. (AR 504.)

                                                     3
falling out with family members that he had been living with” (AR 626), via overdose of his

hypertension medication. (AR 567, 626.) Christopher Morris, Ph.D., who treated Mr. Stonestreet

following his second suicide attempt, noted impressions of “persistent depressive disorder,

moderate” and PTSD. (AR 568-69.) On Dr. Morris’s recommendation, Dr. Fleg started Mr.

Stonestreet on selective serotonin reuptake inhibitor (“SSRI”) medication, a type of antidepressant.

(AR 546, 567-68.)

       Mr. Stonestreet saw Dr. Morris two more times. (AR 569-72.) On May 5, 2016, Dr. Morris

noted that Mr. Stonestreet reported feeling “more positive with fewer negative thoughts[,]”

possibly attributable to his new medication. (AR 571.) However, Mr. Stonestreet also reported

having difficulty interacting with his mother and brother and what Dr. Morris described as

“anxious rumination[,]” i.e., difficulty slowing and stopping his thinking, particularly at night. (AR

571-72.) Dr. Morris practiced “thought-stopping and diaphragmatic breathing” with Mr.

Stonestreet and helped him develop a plan for interacting with his mother and brother by limiting

his interactions with them to “superficial topics” and “excus[ing] himself from the conversation if

sensitive topics arise[.]” (Id.) Regarding his opinion of Mr. Stonestreet’s progress and overall

functional status as of that date, he opined, “Good initial progress, showed for [two] appointments

consecutively. Significant limitations in social and occupational functioning.” (AR 572.)

       On May 19, 2016, Mr. Stonestreet reported to Dr. Morris that he “feels better” and that

“his family members told him the antidepressants must be working because he is talking more[.]”

However, he also reported becoming anxious while attending church with his mother and having

to leave halfway through the service. (AR 569.) Dr. Morris noted that “any crowded place makes

him feel very anxious, for example he must time his visit to the grocery store during off hours.”

(Id.) While Dr. Morris noted that Mr. Stonestreet “has been consistent with his antidepressant



                                                  4
medication, . . . is using the coping skills provided[,] . . . reports a reduction in depressive

symptoms[,] and displays a reduction in vegetative signs[,]” he opined that Mr. Stonestreet “still

struggles with low self[-]worth, irritability, avoidance and social withdrawal, and intrusive

thoughts/nightmares.” (AR 570.) He trained Mr. Stonestreet in “CALM relaxation technique” and

talked to him about the possibility of learning guided imagery as an alternative relaxation method.

(Id.)

        Mr. Stonestreet continued to see Dr. Fleg in 2016 and 2017 for his primary care needs,

including medication management. (AR 540-47, 736-38.) Dr. Fleg consistently described Mr.

Stonestreet as have “significant s[ymptoms]” of depression and PTSD and increased his

antidepressant medication dosage in September 2016. (AR 541, 543, 545, 547, 737.) In October

2016, Dr. Fleg completed reenrollment forms so that Mr. Stonestreet could continue to receive

medical cannabis to treat his PTSD. (AR 652-56.) In February 2017, Dr. Fleg noted that Mr.

Stonestreet reported that although he continued to use the relaxation techniques he learned from

Dr. Morris, he had “not been sleeping well in the last weeks[,]” which coincided with when he

began having nightly calls with his children. (AR 540.) In July 2017 when Mr. Stonestreet reported

continuing to be unable to sleep well due to nightmares, Dr. Fleg prescribed prazosin to help with

Mr. Stonestreet’s nightmares as well as his anxiety symptoms. (AR 736-37.)

C.      Medical Opinions

        1.       Consultative Examiner Louis Wynne, Ph.D.

        Dr. Wynne examined Mr. Stonestreet on three separate occasions: (1) in February 2013 on

referral from DDS4 (AR 340-43); (2) in May 2015, again on referral from DDS (AR 353-56); and

(3) in July 2017 based on Mr. Stonestreet’s attorney’s request for a supplemental examination.


4
 The February 2013 examination was performed in connection with a prior disability benefits application filed by Mr.
Stonestreet.

                                                         5
(AR 904-906.) Across his evaluations, Dr. Wynne consistently opined that Mr. Stonestreet’s

ability to understand and carry out short and simple instructions was, at most, only “mildly” or

“slightly” impaired. (AR 342, 356, 908.) However, regarding his diagnoses and assessment of Mr.

Stonestreet’s mental functional limitations, Dr. Wynne’s opinions changed over time.

       In relevant part, whereas Dr. Wynne initially diagnosed Mr. Stonestreet with “[m]ajor

depression, single episode by history” in 2013 and did not indicate a diagnosis of depression at all

in 2015, he included diagnoses of “[p]ersistent depressive disorder” and “[d]epressive disorder due

to another medical condition” in his 2017 report. (AR 343, 356, 905-906.) And whereas Dr. Wynne

included a diagnosis of “history of head injury; [rule out] history of exposure to organic solvents”

per “claimant allegations” in 2013 and 2015, noting in 2015 that any head injury was “without

apparent consequences” (AR 343, 356), Dr. Wynne changed this diagnosis to “[m]ild

neurocognitive disorder due to traumatic brain injury; [rule out] exposure to hazardous substances”

in 2017. (AR 905.) In his 2017 report, he explained the evolution of his diagnoses as follows:

       The consequences of head injuries and inhalant abuse are often mistaken for
       depression; hence my omission of depression as a diagnosis in my second report. I
       did not specifically include cognitive impairment due to head injuries then but, on
       further thought, I think that diagnosis should be included—as well as the possibility
       there might have been some contribution from his exposure to organic solvents.

       ....

       It is my opinion, then, that the depression occurring after his parents’ divorce has
       been exacerbated by his back pain resulting from a fall with fractures to his spine
       as well as his life circumstances, i.e., homelessness punctuated by intermittent
       periods of living with his mother. This is, in other words, a complicated case with
       many factor[s] contributing to Duane’s disability.

(AR 905.)

       Regarding Mr. Stonestreet’s social interaction limitations, Dr. Wynne opined in 2013 that

Mr. Stonestreet “could interact with the general public but he might have difficulty interacting



                                                 6
with his coworkers and his supervisors.” (AR 342.) In 2015, he opined that Mr. Stonestreet “could

not interact well with the general public, his coworkers, or his supervisors[.]” (AR 356.) In 2017,

he opined that Mr. Stonestreet has “moderate” limitations in his ability to (1) interact appropriately

with the general public, and (2) accept instructions and respond appropriately to criticism from

supervisors, and a “marked” limitation in his ability to get along with coworkers or peers without

distracting them or exhibiting behavioral extremes. (AR 907.) Regarding Mr. Stonestreet’s

adaptation limitations, while Dr. Wynne indicated in 2013 that Mr. Stonestreet “could adapt to

changes in the workplace” (AR 342), he opined in 2015 that Mr. Stonestreet “might . . . have

difficulty adapting to changes in the workplace” (AR 356), and in 2017 that he has a “moderate”

limitation in his ability to respond appropriately to changes in the work setting. (AR 907.)

       Dr. Wynne also opined in 2017 that Mr. Stonestreet has, inter alia, a “moderate” limitation

in the ability to sustain an ordinary routine without special supervision and “marked” limitations

in the ability to (1) maintain attention concentration for extended periods, (2) perform activities

within a schedule, maintain regular attendance, and be punctual within customary tolerances, (3)

work in coordination with or proximity to others without being distracted by them, and (4)

complete a normal workday and workweek without interruptions from psychologically based

symptoms and perform at a consistent pace without an unreasonable number and length of rest

periods. (AR 907-908.)

       2.      State Agency Reviewers

       The non-examining State agency consultants who reviewed Mr. Stonestreet’s claim at the

initial and reconsideration levels in June and November 2015, respectively, both found that Mr.

Stonestreet’s affective disorder (i.e., depression) was “non-severe.” (AR 089, 090, 102-103.)

Neither State agency consultant completed a mental residual functional capacity assessment or



                                                  7
otherwise indicated that Mr. Stonestreet has any mental functional limitations of any severity. (See

id.)

D.     The ALJ’s Decision

       In her decision, the ALJ found that Mr. Stonestreet’s “severe impairments” include

“Depressive Disorder; Anxiety Disorder; Post-Traumatic Stress Disorder (PTSD); Neurocognitive

Disorder; and Drug and Alcohol Abuse (DAA)[.]” (AR 020.) Finding that the record did not

support finding any of Mr. Stonestreet’s “severe impairments” presumptively disabling (AR 020-

23), she proceeded to assess Mr. Stonestreet’s RFC to determine whether he could either return to

his past relevant work or make an adjustment to other work. (AR 023-28.) See 20 C.F.R.

§ 416.920(a)(4) (setting forth the five-step sequential evaluation process the SSA follows in

evaluating SSI claims); Wall v. Astrue, 561 F.3d 1048, 1052 (10th Cir. 2009). The ALJ assessed

Mr. Stonestreet as having, in relevant part, the following RFC:

       He can . . . make simple work[-]related decisions with few workplace changes; have
       occasional and superficial interactions with the general public; perform no work at
       a production rate pace such as assembly work, or performing tasks.

(AR 024.) She assessed no other limitations in Mr. Stonestreet’s mental functional abilities, e.g.,

limitations with respect to interacting with supervisors and coworkers, maintaining attention and

concentration for extended periods of time, and completing a normal workday and workweek

without interruptions from psychologically based symptoms. In discussing the evidence

supporting the RFC she assessed, the ALJ considered, inter alia, the medical opinions of record,

according “[l]imited weight” to the opinions of both Dr. Wynne and the State agency reviewers.

(AR 031.)

       After determining Mr. Stonestreet’s RFC, the ALJ proceeded to find that while Mr.

Stonestreet is unable to perform his past relevant work, he is capable of making a successful



                                                 8
adjustment to other work that exists in significant numbers in the national economy. (AR 034-35.)

She therefore found that Mr. Stonestreet was not disabled. (AR 035.)

                                       II. Applicable Law

A.     Standard of Review

       Judicial review of the Commissioner’s denial of disability benefits is limited to whether

the final decision is supported by substantial evidence and whether the Commissioner applied the

correct legal standards to evaluate the evidence. 42 U.S.C. § 405(g); Hamlin v. Barnhart, 365 F.3d

1208, 1214 (10th Cir. 2004). “The failure to apply the correct legal standard or to provide this

court with a sufficient basis to determine that appropriate legal principles have been followed is

grounds for reversal.” Jensen v. Barnhart, 436 F.3d 1163, 1165 (10th Cir. 2005) (alteration and

quotation marks omitted). In making these determinations, the Court must meticulously examine

the entire record but may neither reweigh the evidence nor substitute its judgment for that of the

Commissioner. Flaherty v. Astrue, 515 F.3d 1067, 1070 (10th Cir. 2007). In other words, the

Court does not reexamine the issues de novo. Sisco v. U.S. Dep’t of Health & Human Servs., 10

F.3d 739, 741 (10th Cir. 1993). The Court will not disturb the Commissioner’s final decision if it

correctly applies legal standards and is based on substantial evidence in the record.

       “Substantial evidence is such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Langley v. Barnhart, 373 F.3d 1116, 1118 (10th Cir. 2004)

(internal quotation marks omitted). Substantial evidence is “more than a scintilla, but less than a

preponderance.” Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007). A decision “is not based

on substantial evidence if it is overwhelmed by other evidence in the record[,]” Langley, 373 F.3d

at 1118 (internal quotation marks omitted), or “constitutes mere conclusion.” Musgrave v.

Sullivan, 966 F.2d 1371, 1374 (10th Cir. 1992). The Court’s examination of the record as a whole



                                                 9
must include “anything that may undercut or detract from the ALJ’s findings in order to determine

if the substantiality test has been met.” Grogan v. Barnhart, 399 F.3d 1257, 1262 (10th Cir. 2005).

B.      Consideration and Evaluation of Evidence

        The ALJ must consider “all relevant evidence in the case record” in making a disability

determination. SSR 06-03P, 2006 WL 2329939, at *4 (Aug. 9, 2006).5 Although an ALJ is not

required to discuss every piece of evidence, “[t]he record must demonstrate that the ALJ

considered all of the evidence[.]” Clifton v. Chater, 79 F.3d 1007, 1009-10 (10th Cir. 1996). The

ALJ must discuss not only the evidence supporting her decision but also “the uncontroverted

evidence [s]he chooses not to rely upon, as well as significantly probative evidence [s]he rejects.”

Id. at 1010. The ALJ’s decision must demonstrate application of the correct legal standards

applicable to different types of evidence, and failure to follow the “specific rules of law that must

be followed in weighing particular types of evidence in disability cases . . . constitutes reversible

error.” Reyes v. Bowen, 845 F.2d 242, 244 (10th Cir. 1988).

                                                III. Discussion

        Mr. Stonestreet argues that the ALJ committed reversible error by “improperly rejecting”

Dr. Wynne’s opinions and breaching her duty to develop the record to clarify ambiguities

surrounding the extent of Mr. Stonestreet’s neurocognitive disorder. (Doc. 21 at 1-2.) The

Commissioner contends that the ALJ’s RFC is supported by substantial evidence and that the ALJ

reasonably weighed Dr. Wynne’s opinions. (Doc. 27 at 2.) The Court agrees with Mr. Stonestreet

that the ALJ’s decision fails to evince application of the correct legal standards for weighing Dr.

Wynne’s opinions and that remand is therefore required.


5
  The Court acknowledges that certain Social Security Rulings, including SSR 06-03P, that the Court relies on in its
analysis have been rescinded effective for claims filed on or after March 27, 2017. See SSR 96-2P, 2017 WL 3928298,
at *1 (Mar. 27, 2017). However, as noted above, Mr. Stonestreet filed his claim for supplemental security income in
2014 (AR 094), meaning the rescinded rulings and case law interpreting them are still applicable.

                                                        10
A.      The ALJ did not provide adequate reasons for the weight she assigned to Dr. Wynne’s
        medical opinions and for rejecting certain of his opinions.

        “[W]hen assessing a plaintiff’s RFC, an ALJ must explain what weight is assigned to each

opinion and why.” Silva v. Colvin, 203 F. Supp. 3d 1153, 1157 (D.N.M. 2016). In considering the

medical opinions of record, the ALJ should generally accord more weight to the opinion of a source

who has examined the claimant than to the opinion of a source who has rendered an opinion based

on a review of medical records alone. See 20 C.F.R. § 416.927(c)(1); Chapo v. Astrue, 682 F.3d

1285, 1291 (10th Cir. 2012) (“[A]n examining medical-source opinion is . . . given particular

consideration: it is presumptively entitled to more weight than a doctor’s opinion derived from a

review of the medical record.”); cf. Robinson v. Barnhart, 366 F.3d 1078, 1084 (10th Cir. 2004)

(“The opinion of an examining physician is generally entitled to less weight than that of a treating

physician, and the opinion of an agency physician who has never seen the claimant is entitled to

the least weight of all.”). “If the RFC assessment conflicts with an opinion from a medical source,

the adjudicator must explain why the opinion was not adopted.” SSR 96-8P, 1996 WL 374184, at

*7 (July 2, 1996). Medical opinions must be weighed using the factors set forth in 20 C.F.R.

§ 416.927(c), comprising (1) examining relationship, (2) treatment relationship, (3) supportability,

(4) consistency, (5) specialization, and (6) other factors.6 To be sure, “[n]ot every factor for

weighing opinion evidence will apply in every case,” SSR 06-03P, 2006 WL 2329939, at *5, and

the ALJ is not required to “apply expressly each of the six relevant factors in deciding what weight

to give a medical opinion.” Oldham v. Astrue, 509 F.3d 1254, 1258 (10th Cir. 2007). Rather, what

is required is that the ALJ provide good reasons for the weight she gives an opinion and that her




6
  The SSA has issued new regulations regarding the evaluation of medical source opinions for claims filed on or after
March 27, 2017. See “Revisions to Rules Regarding the Evaluation of Medical Evidence,” 82 Fed. Reg. 5844-01,
2017 WL 168819 (Jan. 18, 2017); 20 C.F.R. 416.927 and 416.920c. Because Mr. Stonestreet filed his claim in 2014,
the previous regulations still apply to this matter. Id.

                                                        11
explanation is sufficiently specific to make it clear to any subsequent reviewers the weight given

to an opinion and the reasons for that weight. See id. An ALJ’s failure to set forth adequate reasons

explaining why a medical opinion was rejected or assigned a particular weight and demonstrate

that she has applied the correct legal standards in evaluating the evidence constitutes reversible

error. See Reyes, 845 F.2d at 244.

       1.      The ALJ’s Discussion of Dr. Wynne’s Reports

       The ALJ began her discussion of Dr. Wynne’s opinions with the following summaries of

Dr. Wynne’s three reports:

       In 2013, Dr. Wynn[e] said that the claimant had no more than mild problems with
       understanding, focusing on, and persisting at simple tasks, but that the claimant
       ‘might’ have unspecified problems with social interaction. [H]e also endorsed a
       Global Assessment of Functioning (GAF) score of 45 (i.e., serious symptoms), and
       indicated that the claimant’s mental limitations were caused by both depression and
       DAA.

       In 2015, Dr. Wynn[e] suggested that the claimant had no limitations except for
       unspecified problems with social interaction, and equivocal and unspecified
       problems with adaptation. [H]e again endorsed a GAF of 45, but this time []he said
       that DAA was the sole cause of the claimant’s mental health problems.

       In 2017, Dr. Wynn[e] provided two assessments. In the first, []he ambiguously
       suggested that the claimant is disabled. [H]e also revised [his] 2015 diagnoses, this
       time endorsing [a] combination of DAA, depression, and neurocognitive disorder.
       [His] second 2017 assessment was more detailed. [H]e filled out a checkbox
       opinion form prepared by the claimant’s attorney. In this form, []he suggested that
       the claimant’s level of impairment is so profound that it more than satisfies multiple
       listings. [H]e also suggested that the claimant has worst-possible ratings in
       numerous areas, including no useful ability to maintain attention and concentration,
       to work around others, or to sustain a normal workday or week.

(AR 031 (citations omitted).) Notably, the ALJ’s characterizations of Dr. Wynne’s findings are

not entirely accurate, and the summaries are incomplete in certain critical respects. Before turning

to the reasons the ALJ gave for discounting Dr. Wynne’s opinions, the Court begins with a brief

discussion of the mischaracterizations and deficiencies in the ALJ’s discussion of Dr. Wynne’s



                                                 12
findings, a recurring problem that bears upon the Court’s evaluation of the adequacy of the reasons

the ALJ gave for discounting Dr. Wynne’s opinions.

       Regarding inaccuracies, the ALJ mischaracterized the record in stating that Dr. Wynne

found “unspecified problems with social interaction” in 2013 and 2015. In fact, Dr. Wynne opined

initially that Mr. Stonestreet “might have difficulty interacting with his coworkers and his

supervisors” and later that he “could not interact well with . . . his coworkers[] or his

supervisors[.]” (AR 342, 356 (emphases added).) The Social Security Regulations provide that

limitations in one’s ability to “respond[] appropriately to supervision[ and] co-workers . . . may

reduce your ability to do past work and other work.” 20 C.F.R. § 416.945(c). Specifically, the

abilities to “accept instructions and respond appropriately to criticism from supervisors” and “get

along with coworkers or peers without (unduly) distracting them or exhibiting behavioral

extremes” are two of the basic mental demands required of unskilled work. Program Operations

Manual System (“POMS”) § DI 25020.010B.2.c. Thus, Dr. Wynne’s specification that Mr.

Stonestreet is limited in his ability to interact with coworkers and supervisors is directly on point

and certainly specific enough to indicate a relevant mental functional limitation. To the extent the

ALJ concluded otherwise and used that as a basis for discounting Dr. Wynne’s opinions regarding

Mr. Stonestreet’s social interaction limitations, such conclusion was incorrect.

       Regarding incompleteness, the ALJ’s summary of Dr. Wynne’s 2017 opinions is materially

deficient. Specifically, it fails to acknowledge, much less meaningfully discuss, the particular

limitations indicated in the medical source statement that Dr. Wynne completed that bear upon the

disability determination in this case and instead generalizes Dr. Wynne’s findings, portraying them

as extreme, even incredible. As discussed in detail below, the ALJ’s treatment of Dr. Wynne’s

opinions, generally, and those contained in his 2017 medical source statement, specifically, is



                                                 13
problematic because on the explanations provided by the ALJ, which are themselves premised on

mischaracterizations and an incomplete account of the record, the Court cannot say that the ALJ

applied the correct legal standards in weighing Dr. Wynne’s opinions.

       2.      The ALJ’s Reasons for Rejecting Dr. Wynne’s Opinions

       Initially, the Court notes that Dr. Wynne offered opinions on not only Mr. Stonestreet’s

diagnoses but also his limitations with respect to each of the basic mental demands required in

unskilled work as set forth in POMS § DI 25020.010B.2. (AR 342-43, 356, 905-908.) See 20

C.F.R. § 416.927(a)(1) (defining “medical opinions” as “statements from acceptable medical

sources that reflect judgments about the nature and severity of your impairment(s), including your

symptoms, diagnosis and prognosis, what you can still do despite your impairment(s), and your

physical or mental restrictions”). The ALJ did not reject all of Dr. Wynne’s opinions and, indeed,

credited and adopted many of them, including diagnoses he made (e.g., depressive disorder and

neurocognitive disorder) as well as functional limitations he assessed. Regarding Dr. Wynne’s

opinions about Mr. Stonestreet’s mental limitations, the ALJ apparently agreed with Dr. Wynne’s

assessment that Mr. Stonestreet is limited in his ability to carry out detailed instructions and,

commensurately, included in her RFC that Mr. Stonestreet is limited to making “simple work[-

]related decisions[.]” Likewise, Dr. Wynne’s opinion that Mr. Stonestreet has a “moderate”

limitation in his ability to interact appropriately with the general public is reflected in the ALJ’s

finding that Mr. Stonestreet can have only “occasional and superficial contact with the general

public[.]” Additionally, Dr. Wynne’s opinion that Mr. Stonestreet has a “moderate” limitation in

his ability to respond appropriately to changes in the work setting is addressed by the ALJ’s finding

that Mr. Stonestreet is limited to “few workplace changes[.]”




                                                 14
       Neither party raises any—and the Court sees no—issue with the ALJ’s adoption of these

opinions. Rather, Mr. Stonestreet takes issue with the fact that the RFC the ALJ assessed contains

“no mention of limitations to simple, unskilled work, ability to concentrate and attend, ability to

perform within a schedule or maintain attendance, or ability to interact with supervisors or co-

workers.” (Doc. 28 at 3.) Mr. Stonestreet argues that the ALJ’s reasons for rejecting Dr. Wynne’s

opinions regarding these functional limitations are inaccurate, as well as legally inadequate. (Doc.

21 at 11.) The Court agrees.

       Medical sources often provide opinions on several different issues, and ALJs are not

required to adopt or reject a medical source’s opinions wholesale. Cf. SSR 96-2P, 1996 WL

374188, at *2 (July 2, 1996) (“It is not unusual for a single treating source to provide medical

opinions about several issues; for example, at least one diagnosis, a prognosis, and an opinion

about what the individual can still do. Although it is not necessary in every case to evaluate each

treating source medical opinion separately, adjudicators must always be aware that one or more of

the opinions may be controlling while others may not.”). However, an ALJ may not “pick and

choose among medical reports, using portions of evidence favorable to his position while ignoring

other evidence.” Hardman v. Barnhart, 362 F.3d 676, 681 (10th Cir. 2004). “If the RFC

assessment conflicts with an opinion from a medical source, the adjudicator must explain why the

opinion was not adopted.” SSR 96-8P, 1996 WL 374184, at *7. A medical source’s opinion “may

be dismissed or discounted, of course, but that must be based on an evaluation of all of the factors

set out in [20 C.F.R. § 416.927(c)] and the ALJ must provide specific, legitimate reasons for

rejecting it.” Chapo, 682 F.3d at 1291 (quotation marks and citation omitted). In cases where a

medical source renders more than one opinion, “[a]djudicators must use judgment based on the

facts of each case in determining whether, and the extent to which, it is necessary to address



                                                15
separately each medical opinion from a single source.” SSR 96-2P, 1996 WL 374188, at *2. An

ALJ’s failure to adequately explain why a medical source’s opinion is being discounted or rejected

and to demonstrate compliance with the applicable standards for weighing opinion evidence is

grounds for reversal. See Reyes, 845 F.2d at 244.

       Here, the ALJ did not separately address Dr. Wynne’s distinct opinions but instead

analyzed his various opinions as a single “opinion.” (AR 031-32.) She primarily discounted his

“opinion” based on her finding that the “broader record” is “more consistent” with the RFC the

ALJ assessed. (Id.) She then identified “other relevant factors” that she found supported the

“[l]imited weight” she accorded Dr. Wynne’s opinions. (AR 032.) The Court considers each of the

ALJ’s proffered reasons, finding none of them adequate to support her rejection of Dr. Wynne’s

opinions that she did not account for in her RFC.

       a.      Consistency

       In discussing her finding that Dr. Wynne’s “opinion” was not entitled to greater weight

based on its lack of consistency with the other evidence of record, she explained:

       . . . Dr. Wynn[e]’s opinion is not consistent with significant aspects of the broader
       record. For example, []he said that the claimant was still drinking as of July 2017,
       and that alcohol abuse was causing some of the limitations that []he endorsed. In
       contrast, the claimant and his mother explained that he stopped drinking in 2016.
       Some of the claimant’s activities are also not entirely consistent with this opinion,
       such as the evidence about his being able to use public transportation, pursue
       [Division of Vocational Rehabilitation] retraining, and engage in an impressive
       variety of mechanical, home improvement, and yardwork projects.

       Furthermore, the overall clinical and treatment record outlined above supports
       fewer long-term problems than what Dr. Wynn[e] endorsed. As discussed, this
       evidence generally reflects benign objective findings in areas like alertness,
       attention, memory, mood, intelligence, and behavior around doctors. This includes
       clinical findings, and conservative long-term modalities from sources who actually
       treated the claimant.

(AR 031-32 (emphasis added) (citations omitted).)



                                                16
       Two aspects of the ALJ’s explanations are particularly problematic. First, they rest on

mischaracterizations of the record and fail to discuss the uncontroverted evidence the ALJ chose

not to rely upon and the significantly probative evidence she rejected that tends to undercut her

reasons for discounting Dr. Wynne’s opinions. See Clifton, 79 F.3d at 1010. Second, they fail to

tie the evidence cited to the functional limitations assessed by Dr. Wynne. See SSR 96-8P, 1996

WL 374184, at *7 (“The RFC assessment must include a discussion of why reported symptom-

related functional limitations and restrictions can or cannot reasonably be accepted as consistent

with the medical and other evidence.” (emphasis added)).

       Regarding her characterization of the evidence related to Mr. Stonestreet’s alcohol

consumption, the ALJ’s description is not accurate. Dr. Wynne did not “sa[y] that [Mr. Stonestreet]

was still drinking as of July 2017.” Nor did Mr. Stonestreet testify at his hearing that he “stopped

drinking in 2016.” Rather, Dr. Wynne noted in his report that Mr. Stonestreet “said he drinks

alcohol occasionally although he has used it excessively in the past[.]” (AR 904.) As to Mr.

Stonestreet’s testimony, when asked by the ALJ whether he still drinks alcohol, he responded,

“No, ma’am. Like once -- . . . -- in a great while,” and then stated, “It’s been about a year” when

asked when he last drank alcohol. (AR 055.) Accurately portrayed, there is nothing inherently

inconsistent about what Dr. Wynne noted in his report and what Mr. Stonestreet testified to at his

hearing. However, even assuming arguendo the existence of an inconsistency in this evidence, the

ALJ failed to explain its relevance vis-à-vis her rejection of certain of Dr. Wynne’s opinions

regarding Mr. Stonestreet’s functional limitations. Contrary to the ALJ’s finding that Dr. Wynne

“said . . . that alcohol abuse was causing some of the limitations that []he endorsed[,]” Dr. Wynne

did not relate any of the functional limitations he assessed to “alcohol abuse” specifically. Indeed,

Dr. Wynne expressly opined that Mr. Stonestreet’s limitations are attributable to “many factor[s]”



                                                 17
including, but in no way limited to, alcohol use disorder. The record supports neither the ALJ’s

finding that Dr. Wynne attributed any particular limitation(s) to alcohol abuse nor the ALJ’s

reliance on a purported inconsistency regarding the evidence of Mr. Stonestreet’s alcohol use as a

basis for rejecting any of Dr. Wynne’s opinions.

         Next, the ALJ’s citation to evidence of Mr. Stonestreet’s “activities” fails to adequately

support her rejection of Dr. Wynne’s opinions because in addition to generalizing and exaggerating

the evidence7, taking it out of context8, inaccurately describing it9, and ignoring contrary evidence

that indicated the limited nature of those activities10, she failed to explain its relevance vis-à-vis

relevant functional limitations that Dr. Wynne assessed.11 See id.; Sisco v. v. U.S. Dep’t of Health

& Human Servs., 10 F.3d 739, 743 (10th Cir. 1993) (explaining that it is not proper for an ALJ to




7
  It is unclear what the ALJ found so “impressive” about the “variety of mechanical, home improvement, and yardwork
projects” that she found evidence of Mr. Stonestreet engaging in. (AR 032.) The records the ALJ cited indicate that
Mr. Stonestreet “had to do a lot of yardwork and transplant trees” in May 2015, which landed him in the emergency
room with chest pain (AR 357); reported during his diagnostic and psychosocial assessment at St. Martin’s in January
2015 that his “Strengths/Resources” were, “I’m always helping out everybody whenever I can. I can’t do much. I can
clean and cook, do oil changes on anybody’s vehicles, [and] I used to do the heater/cooler conversions” (AR 504); did
“some repairs” for his mother in May 2016 (AR 569); and had “been doing hard labor outside ‘which I’m not supposed
to do’” in August 2016, which landed him in the emergency room with chest pain again. (AR 876.) The Court fails to
see—and the ALJ failed to explain—how any of the foregoing evidence supports either the ALJ’s RFC or her rejection
of Dr. Wynne’s opinions as “inconsistent” with the “broader record.”
8
  See n.7 supra.
9
  The ALJ found that there was “evidence about [Mr. Stonestreet] being able to . . . pursue [vocational] retraining[.]”
(AR 032.) It is true that as early as June of 2016, the record indicates that Mr. Stonestreet expressed interest in returning
to school “for more training” through the Division of Vocational Rehabilitation (“DVR”). (AR 546.) However, as of
his hearing in August of 2017, Mr. Stonestreet had not made discernable progress towards retraining. While he testified
that he “was taking architecture [classes] for a while” and was interested in “taking classes from home[,]” he was not
taking any classes at that time and indicated only that he might start classes the following semester. (AR 055-56.)
Moreover, his mother testified that she did not think he would be able to successfully return to school. (AR 075.)
Specifically, she pointed to a class he had taken at Central New Mexico Community College “when he was feeling
better” and indicated that “it was very difficult for him to go and to keep up with the course work[] and to make
relationships with other students so that he could work with them.” (Id.) On the record as a whole, the fact that Mr.
Stonestreet expressed interest in pursuing vocational retraining—and even took steps to pursue retraining—does not
mean that he would be capable of successfully completing it, let alone reentering the competitive workforce.
10
   See n.7 supra.
11
   The Court recognizes that Dr. Wynne opined that Mr. Stonestreet has a moderate limitation in the ability to “[t]ravel
in unfamiliar places or use public transportation[.]” (AR 907.) Thus, evidence that Mr. Stonestreet reported being able
to use public transportation (AR 249, 786) could reasonably support the ALJ discounting that opinion; however, the
ALJ offered no explanation of the relevance of this evidence in relation to other of Dr. Wynne’s opinions that she
rejected.

                                                            18
“build [a] factual basis” for her findings by taking the claimant’s testimony regarding his or her

daily activities “out of context and selectively acknowledging parts of [the claimant’s] statements

while leaving important segments out”); see also Krauser v. Astrue, 638 F.3d 1324, 1332-33 (10th

Cir. 2011) (explaining that to determine the probative value of evidence regarding a claimant’s

activities, “it is necessary to look at the actual activities [the claimant] was talking about” because

“the specific facts behind the generalities [may] paint a very different picture”). Just as it was

insufficient to point out a purported “inconsistency” in the evidence regarding Mr. Stonestreet’s

alcohol consumption, the ALJ’s citation to a handful of decontextualized activities of daily living

supports neither her RFC nor her rejection of certain of Dr. Wynne’s opinions.

         Regarding the ALJ’s finding that “the overall clinical and treatment record outlined above

supports fewer long-term problems than Dr. Wynn[e] endorsed[,]” the ALJ provided no

explanation of how so-called “benign objective findings” regarding “alertness, attention, memory,

mood, intelligence, and behavior around doctors” are inconsistent with and somehow undermine

all of the functional limitations Dr. Wynne assessed that the ALJ rejected. As Mr. Stonestreet

points out (Doc. 21 at 14), many of the medical records the ALJ cited in support of that finding

relate to care Mr. Stonestreet received for physical ailments, including chest pain (AR 391-93,

882), an ear abscess (AR 412), and ankle pain (AR 579). It is unclear how an emergency room

doctor’s notation that Mr. Stonestreet was “[a]lert and oriented to person, place, time, and

situation” when he presented with chest pain in March 2015 (AR 392), or an orthopedist’s opinion

that Mr. Stonestreet’s memory was “intact” and that he exhibited “no depression, anxiety” upon

being seen at a pre-operative visit in March 201612 supports the ALJ’s rejection of Dr. Wynne’s

opinions based on their purported inconsistency with the record as a whole. Even the ALJ’s citation


12
   The Court notes that one month after the orthopedist’s documentation of “no depression, anxiety[,]” Mr. Stonestreet
attempted suicide again and had to be hospitalized. (AR 579, 626.)

                                                         19
of more relevant records—such as Dr. Morris’s—fails to substantially support her finding because

the ALJ impermissibly picked and chose portions of those records to rely on while ignoring

evidence that did not support her decision. The ALJ cited Dr. Morris’s treatment notes from his

second appointment with Mr. Stonestreet in which he documented Mr. Stonestreet’s attention and

memory as being “W[ithin] N[ormal] L[imits].” (AR 032, 571.) However, the ALJ ignored Dr.

Morris’s indication of a GAF score of 42, indicating “[s]erious symptoms . . . OR any serious

impairment in social, occupational, or school functioning[,]”13 and his opinion that Mr. Stonestreet

has “[s]ignificant limitations in social and occupational functioning.” (AR 571-72.) The ALJ’s

failure to demonstrate that she considered all of the evidence—particularly significantly probative

evidence she chose not to rely upon that tended to demonstrate the consistency of Dr. Wynne’s

opinions with the record as a whole—renders this proffered reason an inadequate basis for rejecting

Dr. Wynne’s opinions.

        As a final matter regarding the ALJ’s assessment of the consistency of Dr. Wynne’s

opinions with the record, the Court briefly addresses the ALJ’s finding that “the broader record is

more consistent with the above RFC” based on “the rival opinions from both of the State agency

mental health specialists” and “the major inconsistencies between Dr. Wynn[e]’s prior and most

recent RFC opinions.” (AR 031.) Regarding the State agency reviewers’ opinions, the ALJ

accorded them “[l]imited weight” but explained that they would be “accounted for . . . as additional

factors underlying this RFC—i.e., their endorsement of nonseverity supports fewer mental

limitations in general than what was alleged.” (AR 031.) Relying on Smith v. Colvin, 821 F.3d

1264, 1268 (10th Cir.2016), the Commissioner argues that the ALJ reasonably found that Mr.

Stonestreet’s limitations “landed somewhere between” the “extreme limitations” Dr. Wynne


13
  Am. Psychiatric Ass’n, Diagnostic and Statistical Manual of Mental Disorders DSM-IV-TR 34 (4th ed., text rev.
2005).

                                                      20
assessed and the State agency reviewers’ opinions that Mr. Stonestreet had “no limitations[.]”

(Doc. 27 at 17.) The Commissioner’s reliance on Smith is misplaced, and the ALJ’s explanation is

inadequate.

       In Smith, the Tenth Circuit affirmed the district court’s affirmance of an unfavorable

disability determination where the record contained conflicting medical opinions regarding the

claimant’s fingering, handling, and feeling ability and the ALJ “arrived at an assessment between

the two medical opinions without fully embracing either one.” Id. It did so by relying on the

approach the Tenth Circuit “upheld” in Chapo, 682 F.3d at 1288. Chapo held “only that, if a

medical opinion adverse to the claimant has properly been given substantial weight, the ALJ does

not commit reversible error by electing to temper its extremes for the claimant’s benefits.” Id. at

1288. That is plainly not what happened in this case. Here, the ALJ neither accorded substantial

weight to the State agency reviewers’ opinions nor tempered those opinions in Mr. Stonestreet’s

favor. Instead, she accorded “[l]imited weight” to the opinions of the non-examining State agency

reviewers but then effectively adopted their opinions which favored her findings over those of Dr.

Wynne, an examining source, whose opinions did not. And she did so without adequately

explaining her reasons. See SSR 96-6P, 1996 WL 374180, at *2 (July 2, 1996) (explaining that

“the opinions of physicians or psychologists who do not have a treatment relationship with the

individual are weighted by stricter standards” and that “the opinions of State agency medical . . .

consultants . . . can be given weight only insofar as they are supported by evidence in the case

record, considering such factors as the supportability of the opinion in the evidence including any

evidence received at the administrative law judge and Appeals Council levels that was not before

the State agency”).




                                                21
       Regarding “the major inconsistencies between Dr. Wynn[e]’s prior report and most recent

RFC opinions” (AR 031), the ALJ again provided no explanation of the relevance of that

observation or how it serves as a basis for her rejection of his opinions. She did not even specify

which “major inconsistencies” she found undermined Dr. Wynne’s opinions. No one disputes that

Dr. Wynne’s opinions changed over time, but the mere fact that Dr. Wynne’s diagnoses and

assessments of Mr. Stonestreet’s functional limitations evolved does not necessarily render all of

his opinions inconsistent with the record on the whole. Notably, the ALJ’s decision reflects no

consideration of Dr. Wynne’s own explanations of why his opinions changed over time,

explanations that tend to provide support for his opinions and thus should have entitled them to

greater, not less, weight. See 20 C.F.R. § 416.927(c)(3) (explaining that “[t]he better an

explanation a source provides for a medical opinion, the more weight we will give that medical

opinion”). And as noted previously, it reflects no consideration of the consistency of Dr. Wynne’s

opinions—particularly those contained in his 2017 mental source statement—with the other

substantial evidence of record, e.g., the consistency between Dr. Wynne’s opinion that Mr.

Stonestreet has limitations in his ability to interact with supervisors and coworkers (AR 907) and

Dr. Morris’s opinion that Mr. Stonestreet “struggles with . . . avoidance and social withdrawal”

and has “[s]ignificant limitations in social and occupational functioning.” (AR 570, 572.) This is

further evidence that the ALJ failed to apply the correct legal standards in weighing Dr. Wynne’s

opinions and that she rejected his opinions based on inadequate reasons.

       In sum, the ALJ’s proffered reasons for finding that Dr. Wynne’s opinions are inconsistent

with the broader record are legally inadequate to serve as a basis for rejecting them.

       b.      The ALJ’s Other Reasons for Discounting Dr. Wynne’s Opinions




                                                22
       After concluding her discussion regarding the consistency of Dr. Wynne’s opinion with the

broader record, the ALJ referred to a number of “other relevant factors” she relied on to support

the weight she accorded Dr. Wynne’s opinion. The Court briefly addresses in turn each of those

“factors,” concluding that they also fail to provide adequate explanations for the ALJ’s rejection

of Dr. Wynne’s opinions.

       First, the ALJ found that “Dr. Wynn[e] appears to have relied in part on subjective

allegations—e.g., [Mr. Stonestreet’s] statements about brain damage[.]” (AR 032.) In support, the

ALJ specifically cited two medical records she described as “showing no noteworthy brain

abnormalities despite the alleged head injuries,” and Dr. Wynne’s 2013 report, which she

described as “alleging childhood brain injuries in 2002-2004.” (Id.) She also cited generally Mr.

Stonestreet’s entire medical record “dating back to 2010” but provided no other discussion of the

cited evidence or further explanation of this proffered reason for discounting Dr. Wynne’s

opinions. Setting aside the speculative, equivocal nature of the finding itself, there is nothing in

the record to support the ALJ’s implicit conclusion that all of Dr. Wynne’s opinions flowed from

his purported reliance on Mr. Stonestreet’s reports of head injuries he suffered in childhood and,

thus, were discountable. Nothing in any of Dr. Wynne’s reports or in his 2017 medical source

statement ties any, let alone all, of his opinions regarding Mr. Stonestreet’s specific functional

limitations to “brain damage” as opposed to another impairment, e.g., persistent depressive

disorder, that Dr. Wynne diagnosed. Indeed, Dr. Wynne’s most recent report makes clear that he

did not attribute any of Mr. Stonestreet’s limitations to a particular impairment and in fact found

this to be “a complicated case with many factor[s] contributing to Duane’s disability.” (AR 905.)

On the record as a whole, Dr. Wynne’s purported reliance on Mr. Stonestreet’s “subjective




                                                23
allegations” regarding “brain damage” is not an adequate reason for the ALJ to discount or

otherwise reject his opinions.

       Second, the ALJ found it to be “noteworthy” that, as she described it, Dr. Wynne

“explained that []he incorporated physical and non-medical factors into [his] opinion.” (AR 032.)

The ALJ did not specify what she meant by this or to what “physical and non-medical factors” she

was referring. Instead, she commented that Dr. Wynne “is a Ph.D. rather than an M.D., [his]

specialization only applies to mental health, and []he did not actually perform a physical

examination.” (Id.) The Commissioner contends that the ALJ “was referring to the last paragraph

of Dr. Wynne’s opinion, which stated that . . . [Mr. Stonestreet’s] depression was exacerbated by

back pain resulting from a fall with spine fractures and life circumstances, including

homelessness[.]” (Doc. 27 at 20-21.) According to the Commissioner, because “specialization” is

one of the factors considered in determining what weight to accord a medical opinion, “it [was]

reasonable for the ALJ to note that Dr. Wynne opined on issues outside his psychology specialty.”

(Id. at 20.) Setting aside the post hoc nature of the Commissioner’s explanation, see Haga v.

Astrue, 482 F.3d 1205, 1207-08 (10th Cir. 2007) (explaining that reviewing courts “may not create

or adopt post-hoc rationalizations to support the ALJ’s decision that are not apparent from the

ALJ’s decision itself”), the Commissioner cites no authority supporting his apparent contention

that Dr. Wynne’s passing reference to Mr. Stonestreet’s broken back as a precipitating cause of

his depression in adulthood constitutes an opinion on an issue outside of his specialty that serves

as a basis for discounting all of his medical opinions of record. The record is clear that Dr. Wynne

diagnosed only mental impairments and offered opinions regarding only mental functional

limitations, i.e., opinions squarely within his specialization that in fact should have entitled his

opinions to greater, not less, weight. See 20 C.F.C. § 416.927(c)(5) (“We generally give more



                                                24
weight to the medical opinion of a specialist about medical issues related to his or her area of

specialty than to the medical opinion of a source who is not a specialist.”). This “factor” is also

not valid.

         Third, and seizing upon Dr. Wynne’s statement in his 2017 report that Mr. Stonestreet’s

depression “has been exacerbated by . . . his life circumstances, i.e., homelessness” 14 (AR 905),

the ALJ commented that “an RFC is based on long-term medical impairment rather than on acute

or non-medical variables like housing or financial stress[.]” (AR 032 (citing Dr. Wynne’s 2017

report).) While true that the existence of a medically determinable impairment that can be expected

to last for a continuous period of not less than twelve months is a necessary precondition to a

determination of disability, see 20 C.F.R. § 416.905(a), the record in no way supports the ALJ’s

suggestion that Mr. Stonestreet’s depression—or any other diagnosed mental impairment—was

temporary and failed to meet the twelve-month duration requirement. Mr. Stonestreet was

repeatedly diagnosed with and treated for depression starting in early 2015 and continuing through

the date of his hearing. Nothing in the record even remotely suggests that the cause or causes of

Mr. Stonestreet’s depression and/or other impairments was or were expected to sufficiently resolve

within the next twelve months such that Mr. Stonestreet would no longer be impaired. On this

record and on the ALJ’s failure to explain the relevance of her statement regarding the required

duration of medical impairment, this is also an inadequate reason for discounting Dr. Wynne’s

opinions.

         Finally, the ALJ’s statements that (1) Dr. Wynne “endorsed obsolete versions of the

listings[,]” rendering his “corresponding opinions . . . off-topic[,]” and (2) to the extent he



14
  The record contains uncontroverted evidence that Mr. Stonestreet experienced homelessness and housing instability
on a regular basis beginning as early as 2011 and no later than 2012, i.e., for five to six years as of his hearing. (See,
e.g., AR 503, 546, 567, 626.)

                                                           25
“endorsed ‘disability’,” his opinion “is off-topic” also fail as reasons for rejecting Dr. Wynne’s

opinions. Dr. Wynne’s opinions covered much more than whether Mr. Stonestreet met any of the

listings or was “disabled.” At most, Dr. Wynne’s purported lack of familiarity with SSA standards

and definitions and endorsement of “obsolete versions of the listings” could support the ALJ’s

rejection of Dr. Wynne’s opinions indicating that Mr. Stonestreet met the listing for affective

disorders and anxiety-related disorders (see AR 020-23), something Mr. Stonestreet does not

challenge. (See Doc. 21.) Regarding Dr. Wynne’s purported endorsement of “disability,” even

assuming arguendo that Dr. Wynne’s statement that this is “a complicated case with many factor[s]

contributing to Duane’s disability” could reasonably be construed as an opinion on an issue

reserved to the Commissioner, the ALJ was still required to “carefully consider” that opinion and

could not simply ignore it. See SSR 96-5P, 1996 WL 374183, at *2-3 (July 2, 1996) (“[O]ur rules

provide that adjudicators must always carefully consider medical source opinions about any issue,

including opinions about issues that are reserved to the Commissioner. . . . [O]pinions from any

medical source on issues reserved to the Commissioner must never be ignored. . . . In evaluating

the opinions of medical sources on issues reserved to the Commissioner, the adjudicator must

apply the applicable factors in 20 C.F.R. 404.1527([c]) and 416.927([c]).”). Yet, she failed to do

so. The ALJ likewise failed to provide any explanation of how Dr. Wynne’s statement regarding

Mr. Stonestreet’s “disability” implicates the weight that should be accorded to his medical

opinions regarding Mr. Stonestreet’s functional limitations.

       In sum, the explanations the ALJ provided regarding the “other relevant factors” she cited

in support of the weight she accorded Dr. Wynne’s opinions are insufficient to allow the Court to

follow her reasons for rejecting Dr. Wynne’s opinions that indicated greater mental functional

limitations than those assessed by the ALJ.



                                               26
B.     The ALJ’s Failure to Develop the Record

       Because remand is required as set forth above, the Court does not address the merits of Mr.

Stonestreet’s argument that the ALJ failed to develop the record as to his neurocognitive disorder.

See Watkins v. Barnhart, 350 F.3d 1297, 1299 (10th Cir. 2003) (explaining that the reviewing

court need not reach issues raised that “may be affected by the ALJ’s treatment of th[e] case on

remand”).

                                       IV.     Conclusion

       For the reasons stated above, Mr. Stonestreet’s Motion to Reverse and Remand for a

Rehearing with Supporting Memorandum (Doc. 21) is GRANTED.

       IT IS SO ORDERED.



                                             _____________________________________
                                             KIRTAN KHALSA
                                             United States Magistrate Judge
                                             Presiding by Consent




                                                27
